Alexander, C.J.
(concurring) — Although I concur with the majority’s resolution of this case, I write separately to explain why I believe it would be inappropriate for this court to determine here whether our decision in In re Personal Restraint of Andress, 147 Wn.2d 602, 56 P.3d 981 (2002) constitutes an initial interpretation of the felony murder statute or merely a reinterpretation. “As a general rule, this court will decide only such questions as are necessary for a determination of the case presented for consideration, and will not render decisions in advance of such necessity, particularly when the question is a constitutional one, or involves the construction of a statute.” Johnson v. Morris, 87 Wn.2d 922, 931, 557 P.2d 1299 (1976) (emphasis added). At oral argument, Chayce Hanson’s attorney opined that Andress was an initial construction of the felony murder statute but indicated that this was only a “secondary argument.” Wash. State Supreme Court oral argument, State v. Hanson, No. 74079-8 (Oct. 28, 2003), audio recording by TVW, Washington State’s Public Affairs Network, available at http://www.tvw.org. Hanson’s attorney stated that the reason for not primarily relying on this contention was that Hanson’s conviction must be overturned regardless of whether our decision in Andress was the initial interpretation or a reinterpretation. Thus, the majority properly limits its consideration to the effect that Andress has on cases that are not yet final, as defined by RAP 12.7.
Madsen, Sanders, and Fairhurst, JJ., concur with Alexander, C.J.